 

EMPLOYMENT AGREEMENT AMENDMENT

 

THIS EMPLOYMENT AGREEMENT AMENDMENT (the "Amendment") is entered into effective
as of September 1, 2016 (the “Effective Date”), is between Rhino GP LLC
("Employer") and Scott Morris ("Employee").

 

W I T N E S S E T H





WHEREAS, Employee is currently employed by Employer pursuant to an Employment
Agreement dated October 1, 2015 (the “Prior Agreement”).

 

WHEREAS, Employer and Employee now desire to amend the Prior Agreement, and have
executed this Amendment to evidence the terms of their agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree as follows:

 

1.       Section 1 of the Prior Agreement is hereby deleted and replaced in its
entirety with the following language:

 

“Terms and Duties. The Employer hereby shall employ Employee as its Chief
Financial Officer continuing from the Effective Date until December 31, 2017
unless sooner terminated as herein provided or extended by mutual agreement of
the parties (the “Employment Term"), with such duties customary to such position
as Employer may reasonably designate during the Employment Term. The Employee
shall also serve as an officer of those other subsidiaries of Rhino Resource
Partners LP (OTC Markets: RHNO) that Employer designates. The Employee agrees to
devote all of his business time and his best efforts to the business of Employer
as may be necessary to perform his duties in accordance with the policies and
budgets established from time to time by Employer. During the Employment Term,
the Employee will not have any other paid employment. Employee shall be bound
by, and agree to comply with, all policies, procedures, and employment
conditions of Employer in effect from time to time applicable to its employees.
Employee further agrees at all times to adhere to and perform all duties in
accordance with all applicable federal, state or local laws, rules and
regulations, and applicable stock exchange regulations.”

 

2.       Section 2 of the Prior Agreement is hereby deleted and replaced in its
entirety with the following language:

 

“Compensation” For Employee’s services hereunder during the Employment Term,
Employer shall pay to Employee a salary at the rate of $200,000 per year (“Base
Salary”), payable periodically in accordance with Employer’s usual executive
payroll payment procedures, subject to periodic review for possible increase
consistent with Employer’s customary salary review practices.

 

3.       All other terms and conditions in the Prior Agreement shall remain
unchanged except to the extent specifically modified herein.

 

[SIGNATURE PAGE TO FOLLOW]

 

 

 

 



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

  EMPLOYER:         Rhino GP LLC         By: /s/ Whitney Kegley       EMPLOYEE:s
          /s/ Scott Morris     Scott Morris

 

 

 

